DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent Application Publication 2005/0192992 to Reed et al. is relevant prior art. Reed et al. ‘992 disclose:
“receiving the natural language input, the natural language input comprising a plurality of sentences (0053-0054-email sentences) in an email (0053-0054-email sentences); 
applying a machine learning model (0053- machine-learned classifier; 0054-machine-learning algorithm) to the natural language input, wherein the machine learning model has been trained to rank sentences (0053-estimate of a probability that a sentence is a task) based on their relevance to a schedule meeting task (0052- calendar a meeting; 0053-task), the machine learning model comprising:”. 
However, Reed et al. ‘992 disclose estimating a probability, they do not disclose the model is trained to “rank” the sentences as claimed in detail. 
Reed et al. ‘992 further discloses:
An analyzer, a parser, an extractor and a classifier (0035). While the claims are given the broadest reasonable interpretation in light of the specification, the above elements of Reed et al. ‘992 may provide some of the featured functionality (0035; 0058-separator, extractor, identified salient features of sentence; 0065-semantic and deep syntactic relations among various parts of 
an embedding layer, the embedding layer generating an embedding for each word in the natural language input; 
a distinct sentence aggregation layer, the distinct sentence aggregation layer aggregating the embeddings for each word in the natural language input into a distinct embedding for each of the plurality of sentences; 
a contextual aggregation layer, the contextual aggregation layer aggregating each distinct embedding for each of the plurality of sentences into a contextual embedding for each of the plurality of sentences; and 
a scoring layer, the scoring layer ranking each of the plurality of sentences based on their relevance to the schedule meeting task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2020/0184017 disclose machine learning and identifying keywords; USPGPub 2012/0151380 disclose parsing keywords/phrases in a message. However neither disclose the layers as claimed in detail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451